            Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 1 of 35



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
------------------------------------
                                       :
AB SCIEX LLC, D/B/A SCIEX,             :
                                       :
                           Plaintiff,  :
                                       :
           v.                          : Case No. 19-cv-12030
                                       :
RAMI HADDAD and ZEF SCIENTIFIC, INC.,  :
D/B/A ZEFSCI,                          :
                                       :
                           Defendants. :
                                       :
------------------------------------X

                 COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF

       Plaintiff AB SCIEX LLC, d/b/a SCIEX (“SCIEX”), by and through its undersigned

attorneys, alleges as follows for its Complaint for Injunctive and Other Relief against Defendants

Rami Haddad (“Haddad”) and Zef Scientific, Inc., d/b/a ZefSci (“ZefSci”) (collectively,

“Defendants”):

                                  NATURE OF THE CASE

       1.      This action is the result of Defendant Haddad failing to comply with certain

promises and obligations he made when he executed the “Agreement Regarding Nondisclosure

and Protection of Proprietary Interests” (the “Agreement”) with SCIEX on or about January 23,

2010, and his misappropriation of SCIEX’s confidential information and trade secrets, on

information and belief with the aid or encouragement of his new employer, ZefSci.

       2.      Specifically, Haddad agreed not to use or disclose SCIEX’s trade secrets or

confidential information to anyone outside SCIEX, and agreed to return all SCIEX documents and

materials to SCIEX at the termination of his employment.
               Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 2 of 35



        3.       Notwithstanding these covenants, Haddad secretly downloaded confidential

SCIEX information shortly before submitting his resignation to SCIEX to join ZefSci, a direct

SCIEX competitor. Forensic examinations to date have revealed that Haddad subsequently

transferred confidential documents to external drives and that identical copies of those documents

currently exist on his ZefSci computer.

        4.       However, despite entering into a forensic protocol with SCIEX to allow SCIEX to

understand where its information may have been disseminated throughout ZefSci’s systems, the

Defendants have since stalled and reneged on their agreement to run search terms across the

relevant devices.

        5.       Thus, upon information and belief, Haddad, with ZefSci’s knowledge, aid, and/or

encouragement, has misappropriated SCIEX’s confidential information and trade secrets, for his

own benefit and the benefit of ZefSci, in violation of the Agreement, the federal Defend Trade

Secrets Act, 18 U.S.C. § 1832, et seq. (“DTSA”), and the Massachusetts Trade Secrets Act

(“MTSA”), Mass. Gen. Laws c. 93 §§ 42 and 42A (inserted by St. 1967, c. 817).1

        6.       Likewise, ZefSci’s conduct constitutes tortious interference with Haddad’s

Agreement with SCIEX, violations of the DTSA and MTSA, and unfair and deceptive acts under

Mass. Gen. Laws § 93A.

        7.       SCIEX respectfully asks the Court to enter an order prohibiting Defendants from

retaining, using, or disclosing any SCIEX confidential information or trade secrets. SCIEX also

asks the Court to order the Defendants to submit to a forensic examination. Finally, SCIEX asks




1
 Given that the alleged misappropriation commenced prior to the enactment of the Uniform Trade Secrets Act on
October 1, 2018, SCIEX makes this claim under the prior version of that statute, which continues to apply to pre-
October 2018 conduct.


                                                         2
                Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 3 of 35



this Court to prohibit Defendants from soliciting SCIEX customers during the pendency of this

action.

                          THE PARTIES AND RELEVANT ENTITIES

          8.     SCIEX is a Delaware limited liability corporation with its principal place of

business located in Framingham, Massachusetts.

          9.     On information and belief, Haddad is a citizen of the Commonwealth of

Massachusetts and resides at 99 Winterbury Lane, North Easton, Massachusetts.

          10.    On information and belief, ZefSci is a Massachusetts corporation with a principal

place of business in California.

                                   JURISDICTION AND VENUE

          11.    This Court has subject matter jurisdiction over this dispute, pursuant to 28 U.S.C.

§ 1331, because SCIEX’s claim against Defendants under the federal Defend Trade Secrets Act,

18 U.S.C. § 1832, et seq., raises a federal question. SCIEX’s remaining claims fall within the

Court’s supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, because the claims are so related

to the federal question that they form part of the same case or controversy.

          12.    This Court has personal jurisdiction over Haddad because he is a citizen and

resident of Massachusetts. This Court has personal jurisdiction over ZefSci because it is a

Massachusetts company.

          13.    Venue is proper in the United States District Court for the District of Massachusetts,

pursuant to 28 U.S.C. § 1391(b), because Defendants reside in this District and a substantial part

of the events giving rise to SCIEX’s claims occurred in this District.




                                                   3
             Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 4 of 35



                                         BACKGROUND
    SCIEX’s Business and Protection of its Confidential Information and Trade Secrets

       14.     SCIEX is a global leader in mass spectrometry. Among other things, SCIEX’s

innovations help protect the environment and our global food supply, advance the understanding

of diseases, enable researchers to improve clinical tests, and empower pharmaceutical companies

to develop more effective drugs. SCIEX also provides service maintenance, instrument

qualification, software validation, and similar services for its products.

       15.     SCIEX’s global leadership and world-class service and support in the capillary

electrophoresis and liquid chromatography-mass spectrometry industry have made it a trusted

partner to thousands of scientists and lab analysts worldwide who are focused on basic research,

drug discovery and development, food and environmental testing, forensics and clinical research.

       16.     With over 40 years of proven innovation, SCIEX excels by listening to and

understanding the ever-evolving needs of its customers to develop reliable, sensitive and intuitive

solutions that continue to redefine what is achievable in routine and complex analysis.

       17.     In order to maintain an edge in the highly competitive life science technology

industry, SCIEX has spent decades and millions of dollars developing its trade secrets and

confidential information. This information includes, but it not limited to: proprietary software

tools for advanced data mining enabling SCIEX to troubleshoot instrument issues, processing and

quantitation software and instrumentation for basic research, drug discovery and development,

clinical research, forensics, and food or environmental testing; technical design and development

information, service manuals and troubleshooting guides, and diagrams regarding its products;

customer contact information and preferences; and pricing information.

       18.     SCIEX protects its confidential information and trade secrets by, among other

things: limiting the disclosure and use of this information to only the SCIEX employees who need


                                                  4
             Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 5 of 35



the information to perform their roles for SCIEX; educating its workforce about the requirement

and necessity of keeping this information confidential; limiting access to this information by

restricting access to computer networks and requiring the use of passwords to access the

information; and, as discussed below, requiring employees with access to such information to

execute written agreements that protect against the misuse and improper disclosure of SCIEX

confidential information.

       19.     As a result of these measures, SCIEX’s confidential and proprietary trade secret

information is not available to the general public and is closely guarded by SCIEX. SCIEX keeps

such information strictly confidential in order to maintain a competitive advantage in the highly

competitive life science technology industry. The time, expense, and effort that goes into the

development of SCIEX confidential and proprietary information (and training employees on how

to use such information for the benefit of the SCIEX customer) is such that the independent

development of identical or comparable materials by SCIEX competitors would be extraordinarily

difficult and expensive.

                             Haddad’s Employment with SCIEX

       20.     SCIEX hired Haddad as a Field Sales Engineer in 2010 when SCIEX acquired

Haddad’s prior employer. In this role, Haddad was responsible for servicing all SCIEX products

directly with SCIEX customers and selling certain SCIEX products directly to customers in the

New England region. As a result, Haddad had access to SCIEX’s confidential information,

including but not limited to software, technical information, service manuals, diagrams, business

strategy plans, sales strategies, pricing plans and information, product defect and repair rates,

customer relationship information, marketing strategies, development plans, and more.




                                               5
             Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 6 of 35



       21.     Haddad executed the Agreement with SCIEX on or about January 23, 2010 in

connection with his new employment with SCIEX. (A true and correct copy of the Agreement is

attached hereto as Exhibit A).

       22.     The Agreement provides at Section 1 as follows:

               1. Protection of Confidential Information. During and after my
               employment, I will not directly or indirectly utilize or disclose to anyone
               outside of the Company trade secrets or other confidential information of
               the Company (including confidential information entrusted to the Company
               by any third party or which was developed in the course of, or as a result of
               my employment with the Company) so long as such information is not
               generally known to the public. Examples of confidential information
               include, but are not limited to, customer and supplier lists, pricing, margins,
               business and marketing plans and strategy, technical know-how, formulae,
               processes, designs, manufacturing techniques and software.

       23.     Additionally, Section 2 of the Agreement provides:

               2. Return of Property. All documents and materials supplied to me or
               developed by me in the course of, or as a result of my employment at the
               Company shall be the sole property of the Company. I will at the Company's
               request or upon termination of my employment, return all originals and
               copies of Company property to the Company.

       24.     Haddad agreed pursuant to Section 5 of the Agreement to provide the Agreement

to any subsequent employers.

       25.     Section 6 of the Agreement further provides:

               6. Injunctive Relief. I acknowledge and agree that the Company has the
               right to seek injunctive relief in addition to all other remedies at law for any
               violation by me of my obligations in this Agreement.

       26.     On or about February 14, 2014, Haddad requested a transfer to another district.

SCIEX agreed, and transferred Haddad to Arizona mid-2014. While working for SCIEX in

Arizona, Haddad gained access to customer accounts in Southern California, Arizona, New

Mexico and Nevada. On January 28, 2015, Haddad moved back to Massachusetts and resumed

his responsibilities for the New England region.



                                                   6
               Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 7 of 35



                                    Haddad Resigns from SCIEX

       27.      In the afternoon of September 20, 2018, Haddad informed SCIEX by email that he

was resigning effective October 4, 2018, and that he would be joining ZefSci as a manager for

service for the Northeast region.

       28.      ZefSci is a direct competitor of SCIEX. ZefSci’s website describes itself as “a

premier independent engineering and scientific organization specializing in state of the art

chromatography and mass spectrometry.” See https://www.zefsci.com/about/ (last visited Aug. 27,

2019). Like SCIEX, ZefSci provides service maintenance, instrument qualification, software

validation, and similar services for clients in the life science technology industry.

       29.      In fact, ZefSci, through its counsel, recently admitted that “ZefSci, like SCIEX,

services and repairs certain SCIEX laboratory equipment, primarily mass spectrometry and liquid

chromatography equipment. . . . . In short, ZefSci and SCIEX in part, do the same thing, with the

same equipment, for the same potential customers, in the same market . . . .”

       30.      Given the similarities in Haddad’s description of his anticipated role with ZefSci to

his position with SCIEX, and in light of the voluminous confidential and trade secret information

to which he had access as a SCIEX employee, SCIEX became concerned that Haddad’s

employment with ZefSci would cause him to inevitably disclose SCIEX’s confidential

information.

       31.      As a result, on September 20, 2018, in response to Haddad’s resignation, SCIEX

sent Haddad a letter reminding him of his obligations under the Agreement, and enclosing a copy

of the Agreement. The letter also reminded Haddad of his obligation to provide a copy of the

Agreement to his new employer. (A true and correct copy of the September 20, 2018 is attached

hereto as Exhibit B).




                                                  7
             Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 8 of 35



       32.     The following morning at approximately 10:00 a.m., less than 24 hours after

Haddad provided his notice to SCIEX, SCIEX terminated his access to its systems due to the

competitive nature of his anticipated employment with ZefSci.

                   SCIEX’s Forensic Examination and Demand to Haddad

       33.     As a result of its serious concerns, SCIEX undertook a forensic examination of

Haddad’s SCIEX work computer.

       34.     The results of SCIEX’s forensic examination were alarming to SCIEX. For

example, the examination revealed that just prior to submitting his resignation in September of

2018, Haddad downloaded numerous confidential SCIEX files to his work computer. Among the

information that Haddad downloaded was confidential and proprietary: SCIEX software that it

charges thousands of dollars to license, proprietary parts designs that could enable another

company to manufacture parts to compete in the third party market with SCIEX, proprietary

service manuals created by SCIEX to enable its employees to best service SCIEX instruments

against its competition, installation guides, multiple product troubleshooting software programs,

vendor computer license keys, customer information, software installation keys, competitive

“battlecards” (e.g. how SCIEX will position its products or services to win against its competition),

SCIEX time and material rates, confidential pricing and services offering information on a

customer-by-customer basis, cost information, and more.

       35.     In fact, many of the documents downloaded by Haddad just prior to his resignation

contained confidential customer information, including contracts showing customer contact

information, contract dates (which would allow a competitor to solicit a customer when it knew

the customer’s contract with SCIEX was set to expire), contract terms, order details, pricing




                                                 8
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 9 of 35



information, and other information that would unfairly allow a competitor to undercut SCIEX or

poach its customers by using non-public, confidential information.

        36.     The forensic examination also revealed that Haddad had inserted three USB devices

into his SCIEX work computer on September 16 and 17, 2018, and that he saved files from his

SCIEX computer to two of the three USB devices, a Seagate “BUP Slim BK” drive (the “Seagate

Device”) and a SanDisk Cruzer Mini USB drive (the “SanDisk Device”) (collectively, the “USB

Devices”).

        37.     These files included confidential SCIEX information. For example, the Seagate

Device contained numerous confidential files in a folder entitled “7boos,” including proprietary

software tools, technical design and development information, service manuals and

troubleshooting guides, diagrams regarding SCIEX products, customer contact information and

preferences, and pricing information.

        38.     There was no business justification for Haddad to have downloaded or transferred

this proprietary information, particularly given his impending resignation, nor, upon information

and belief, was it his typical practice to do so.

        39.     On information and belief, at the time of Haddad’s downloading and transferring

conduct, which was just days before he submitted his resignation to SCIEX, he was well aware of

his plans to join ZefSci.

        40.     As a result of the forensic examination that SCIEX conducted, on December 7,

2018, SCIEX, through counsel, sent a letter to Haddad outlining its concerns regarding his conduct,

and demanding that he immediately return the three USB devices and confirm what, if any,

confidential SCIEX information was copied or accessed from those devices. A true and accurate

copy of the letter is attached hereto as Exhibit C.




                                                    9
             Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 10 of 35



       41.     SCIEX’s December 7, 2018 letter also demanded that Haddad provide a written

certification under the penalties of perjury: 1) describing the actions he had taken in violation of

the Agreement, whether ZefSci was aware of those actions, and what he and/or ZefSci had done

to remedy the same; 2) attesting that he had not disclosed or used any confidential SCIEX

information, or if he had, describing the same, whether ZefSci was aware of those actions, and

what he and/or ZefSci had done to remedy the same; and 3) describing the affirmative steps, if

any, taken by Haddad and/or ZefSci to ensure Haddad’s employment with ZefSci would not violate

the Agreement or jeopardize SCIEX’s confidential information.

       42.     Simultaneously with its December 7, 2018 letter to Haddad, SCIEX sent a letter to

ZefSci, putting it on notice of the results of SCIEX’s forensic examination of Haddad’s computer.

SCIEX asked ZefSci to conduct a reasonable search of its systems to confirm that no confidential

SCIEX information was received from Haddad, and asked ZefSci to provide written confirmation

of the same by December 14, 2018, with a description of the repositories searched. A true and

accurate copy of the letter is attached hereto as Exhibit D.

       43.     In response, on December 13, 2018, ZefSci, through counsel, sent a letter to

SCIEX’s counsel. A true and accurate copy of the letter is attached hereto as Exhibit E. This letter

stated that while ZefSci’s counsel did not represent Haddad, SCIEX should consider the letter to

be Haddad’s response to SCIEX as well.

       44.     ZefSci represented that it had “investigated” the matters described in SCIEX’s

December 7, 2018 letters and it was “confident” that Haddad had not used or disclosed any

confidential SCIEX information, and that no such information had been transferred to ZefSci’s

systems. However, ZefSci’s response contained virtually no details as to the “investigation” that

it had allegedly undertaken.




                                                 10
             Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 11 of 35



       45.      On December 14, 2018, SCIEX, through its undersigned counsel, sent another letter

to ZefSci’s counsel, noting that ZefSci’s December 13, 2018 response was inadequate for two

reasons:     first, ZefSci’s response failed to acknowledge Haddad’s conduct in transferring

confidential SCIEX information to USB devices without authorization, and Haddad had failed to

make the demanded certifications. Second, ZefSci’s response failed to provide any detail on the

affirmative steps (if any) taken to review ZefSci’s systems and confirm that no SCIEX information

had been transferred there.

                              The Parties Agree to a Forensic Protocol

       46.      Following the parties’ exchange of letters in December 2018, the parties began to

negotiate a forensic protocol to discover details of Haddad’s conduct.

       47.      On or about January 30, 2019, after extensive negotiations, SCIEX, Haddad, and

ZefSci entered into a forensic protocol agreement (the “Protocol”, attached hereto as Exhibit F).

The Protocol provides that it was “Jointly Prepared By Counsel For Both Parties.” Id. at p. 4.

       48.      Pursuant to Section 1 of the Protocol, a forensic neutral (the “Neutral”) would

provide file listings of the USB Devices that Haddad had inserted into his SCIEX computer prior

to resigning.

       49.      Sections 2 and 3 of the Protocol also provided that the Neutral would provide a

report of its examination of the USB devices as well as any computers used by Haddad during his

employment with ZefSci (the “ZefSci Computer”) (collectively with the USB Devices, the

“Electronic Sources”) to determine:

             a. Any USB activity on the ZefSci Computer, including any evidence of opening,

                copying, moving, or otherwise accessing data from the USB Devices;




                                                11
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 12 of 35



              b. Any files present on the ZefSci Computer with matching names or SHA-1 hash

                 values2 compared to the files found on the USB Devices;

              c. Any evidence of mass deletion or wiping data on the Electronic Sources.

        50.      Pursuant to Section 4 of the Protocol, following receipt of the Neutral’s reports, the

parties were to meet and confer on appropriate search terms for the Neutral to execute on the

Electronic Sources. Notably, in negotiating the Protocol, Defendants never requested that the

search terms be limited to file names.

        51.      The Protocol provided at Sections 5 and 6 that the Neutral would then execute the

search terms and produce a search term report (a “Hit Report”) listing the number of document

search hits per term, a list of which documents had which search hit, and a listing of unique file

names and locations that contained any search hit.

        52.      Sections 6 and 7 of the Protocol also provided that the Neutral would deliver files

containing search hits to the parties (first to counsel for Defendants for a privilege review, and then

any non-privileged files to SCIEX within two business days of receipt of Defendants’ privilege

log).

        53.      Section 10 of the Protocol provided that following SCIEX’s receipt of the non-

privileged files containing hits, counsel for SCIEX would have seven business days to review the

same, and that within one day of the completion of its review, counsel for SCIEX would then

deliver to the Neutral and Defendants’ counsel a list of files that SCIEX contended were SCIEX

property (the “SCIEX Data List”).




2
 A hash value is a unique alpha-numeric string calculated by a hashing algorithm based on a file's content. Common
hashing algorithms include MD5 and SHA-1. If two files contain identical MD5 or SHA-1 hash values, it is
generally considered by forensics experts to be a reliable method to determine that the two files contain identical
content and are exactly the same in all respects.


                                                        12
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 13 of 35



        54.     Section 10 of the Protocol further provided that Defendants would have three

business days to review the SCIEX Data List and challenge the inclusion of files thereon.

        55.     Finally, the Protocol provided at Section 11 that upon the parties’ agreement that

certain files on the SCIEX Data List should be remediated, the Neutral would take steps to

permanently and irrevocably wipe such files from the Electronic Sources.

              Partial Analysis of the USB Devices and Haddad’s ZefSci Computer

        56.     Following their execution of the Protocol, the parties engaged Innovative

Discovery, LLC to act as the Neutral, and executed a statement of work related to the Protocol on

or about February 19, 2019.

        57.     On February 25, 2019, the Neutral provided reports that listed all active, deleted,

and recoverable files and folders from each of the USB Devices, including all available metadata

for those files and folders.

        58.     On February 28, 2019, the Neutral provided reports that identified a list of files on

the ZefSci Computer with SHA-1 hash values that matched the SHA-1 hash values for files located

on each of the USB Devices.

        59.     Also on February 28, 2019, the Neutral provided a USB activity report

summarizing the name and serial number of any removable devices that were connected to the

ZefSci Computer on or after August 1, 2018, including any evidence of opening, copying, moving,

or accessing data contained on those devices.

        60.     On March 1, 2019, the Neutral provided the parties with a list of deleted files from

the Electronic Sources. Many of the files listed had file names indicating that they originated with

SCIEX and pre-dated Haddad’s resignation, including documents that stored customer data,

internal SCIEX intellectual property, and documents requiring explicit authorization from SCIEX




                                                 13
                 Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 14 of 35



for use and/or distribution. SCIEX subsequently reviewed documents located on Haddad’s SCIEX

computer with identical SHA-1 hash values and confirmed that these files both originated with

SCIEX and contained highly confidential SCIEX information. A list of the deleted files located on

the ZefSci workstation can be found in Exhibit G,3 and a list of the deleted files located on the

SanDisk Device can be found in Exhibit H.

           61.      On March 5, 2019, the Neutral provided the parties with a revised version of the

report that identified a list of deleted files from the ZefSci Computer provided on March 1, 2019

that included supplemental information, where available, related to when a particular file was

transferred to the Recycle Bin.

           62.      The reports provided by the Neutral contain significant evidence that SCIEX data

exists on the Electronic Sources, including the ZefSci Computer.

           63.      For example, the Seagate Device – one of the USB Devices that Haddad had

connected to the SCIEX computer and to which he had transferred files just days before resigning

– contained over 92,000 files located within a folder entitled “7boos” and associated subfolders,

the same folder that SCIEX’s own forensic examination of Haddad’s SCIEX computer in late 2018

identified as being a location on the Seagate USB Device that files and folders had been copied to

from the SCIEX computer.

           64.       Many of the files on the Seagate Device contained file names that indicate they

originated with SCIEX and pre-dated Haddad’s resignation, including documents that stored

customer data, internal SCIEX intellectual property, and documents requiring explicit

authorization from SCIEX for use and/or distribution. SCIEX reviewed documents located on

Haddad’s SCIEX computer with identical SHA-1 hash values and confirmed that these files both



3
    Exhibits G-L are the subject of a simultaneously-filed motion to seal.


                                                            14
             Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 15 of 35



originated with SCIEX and contained highly confidential SCIEX information. A list of these files

can be found in Exhibit I.

       65.     Likewise, the SanDisk Device – another of the USB Devices that Haddad had

connected to the SCIEX computer just days before resigning – contained over 360 files, many of

which contained file names and folders that indicate they originated with SCIEX and pre-dated

Haddad’s resignation, including documents that stored customer data, internal SCIEX intellectual

property, and documents requiring explicit authorization from SCIEX for use and/or distribution.

As with the Seagate Device, SCIEX also reviewed documents located on Haddad’s SCIEX

computer with identical SHA-1 hash values and confirmed that these files both originated with

SCIEX and contained highly confidential SCIEX information. A list of these files can be found in

Exhibit J.

       66.     Indeed, of 6,662 files located on the SCIEX computer, 5,532 (or 83% of the files)

existed on one or both of the USB Devices.

       67.     Among the files with identical SHA-1 hash values that existed on both Haddad’s

SCIEX computer and at least one of the USB Devices were several SCIEX-developed and highly

confidential schematic and parts references and diagrams showing SCIEX equipment from

multiple angles. These files would primary be used for SCIEX service engineers to identify parts

during a repair. These files included a warning that “[t]his document contains information

proprietary and confidential to MDS SCIEX and is solely for customer’s use in the operation of

MDS SCIEX equipment. Any use, disclosure, or reproduction of the information contained herein

is strictly forbidden, except as MDS SCIEX may authorize in writing.” SCIEX never provided

this document to ZefSci nor authorized ZefSci to use it.




                                               15
             Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 16 of 35



       68.      The Neutral’s reports also revealed that on or after August 2, 2018, several external

USB devices were connected to the ZefSci Computer, including:

             a. A “Seagate BUP Slim BK SCSI Disk Device” that was last connected to the ZefSci

                Computer on or after October 12, 2018. The name of this device matches the

                Seagate device that was imaged by the Neutral, as well as the Seagate Device that

                SCIEX’s own forensic analysis revealed had been inserted into the SCIEX

                computer just days prior to Haddad’s resignation.

             b. A “SanDisk Cruzer Mini USB Device” that was last connected to the ZefSci

                Computer on November 13, 2018. The Serial Number of this device matches the

                SanDisk Cruzer device that was imaged by the Neutral, as well as the SanDisk

                Device that SCIEX’s own forensic analysis revealed had been inserted into the

                SCIEX computer just days prior to Haddad’s resignation.

       69.      The Neutral’s reports also included a number of references to documents being

accessed directly from external USB devices on the ZefSci computer. SCIEX reviewed documents

located on Haddad’s SCIEX computer with identical filenames and confirmed that these files both

originated with SCIEX and contained highly confidential SCIEX information. A list of these files

can be found in Exhibit K. On information and belief, the files accessed on Haddad’s ZefSci

computer from the USB Devices were the same files copied from the SCIEX computer to the USB

Devices.

       70.      According to the Neutral’s report, there were over 9,000 documents located on the

ZefSci Computer that had an identical SHA-1 hash value to documents located on either the

Seagate Device or the SanDisk Device.




                                                 16
             Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 17 of 35



       71.      Similarly, a comparison of the various devices examined reveals that an

extraordinary number of exact copies of confidential and proprietary SCIEX files located on

Haddad’s SCIEX computer can be located on Haddad’s USB Devices and also on Haddad’s

ZefSci computer.

       72.      Finally, after analyzing the Neutral’s report, SCIEX compared the SHA-1 hash

values of documents located on the USB Devices and the ZefSci Computer and found 637 identical

matches to documents located on Haddad’s SCIEX workstation, including documents that

contained highly confidential customer data. A list of these files can be found in Exhibit L. The

evidence uncovered to date thus indicates that it is highly likely Haddad copied confidential and

proprietary SCIEX files from his SCIEX computer, to one of the two USB Devices, and then either

copied to or accessed those files on the ZefSci Computer.

       73.      Among these 637 files that were found on the SCIEX computer, at least one of the

USB devices, and the ZefSci Computer were documents that Haddad would have no reason to

have access to as a ZefSci employee, and indeed contained highly confidential and trade secret

information. By way of example only:

             a. Also among these files were approximately 185 highly confidential SCIEX service

                bulletins from the Global Service and Support Development group showing

                important new findings, guidance and instructions that supersede previous

                instructions and/or training for SCIEX products, and improve upon knowledge to

                better serve SCIEX’s customers. They are intended for use only by SCIEX

                engineers and technicians in combination with official training classes, and are not

                shared with SCIEX customers, let alone competitors such as ZefSci.




                                                 17
             Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 18 of 35



             b. Other documents that Haddad apparently moved from his SCIEX computer to the

                ZefSci Computer were confidential and proprietary schematics manuals, including

                a 120-page manual not just for a single subsystem, but an entire SCIEX instrument.

                These manuals are solely for the use of SCIEX service engineers to service

                instruments most efficiently and effectively for SCIEX’s customers. Such manuals

                are not given to third-party servicers or SCIEX customers, unless paid for under

                limited and revocable licenses to use in extremely limited circumstances. Again,

                SCIEX never provided this document to ZefSci nor authorized ZefSci to use it.

       74.      None of the aforementioned documents are available to the public, and SCIEX

certainly did not authorize their disclosure to ZefSci, its competitor.

                           Defendants Fail to Agree to Search Terms

       75.      Shortly after receiving the Neutral’s reports, and in connection with the terms of

the Protocol, SCIEX submitted proposed search terms to Defendants, including both file names

and 75 individual keywords (for content searching).

       76.      Defendants initially did not provide input as to SCIEX’s proposed search terms. In

fact, Defendants’ counsel only weighed in after counsel for SCIEX sent multiple reminders.

       77.      Defendants’ counsel finally responded that the ZefSci Computer should only be

searched for actual file names from the USB Devices, and not the proposed keywords, which

Defendants apparently deemed too broad and over-inclusive.

       78.      While SCIEX disagreed with Defendants’ characterization of the proposed

keywords, it endeavored to limit the number of proposed keywords in a good faith effort to respond

to Defendants’ alleged concerns. Indeed, after careful consideration, SCIEX drastically limited its

list of proposed keywords, and suggested that the Neutral search only for files that contained one




                                                 18
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 19 of 35



or more of seven keywords (i.e. Column A), and also one or more of seventeen keywords (i.e.

Column B). In other words, if a file on the ZefSci Computer contained a keyword from Column

A, but no keywords from Column B (or vice versa), it would not be considered a “hit.”

        79.      In sharing the revised proposed search terms, counsel for SCIEX expressed

SCIEX’s position that relying on file names alone as search terms would be insufficient. Indeed,

such a search would be inadequate for a number of reasons:

              a. A file that was merely renamed, even marginally, would not be identified through

                 Defendants’ proposal.

              b. A file that had its content copied to a new document without the same file name

                 would not be identified through Defendants’ proposal.

              c. A file that was placed into an archive or container (such as a ZIP file or PST email

                 archive) would not be identified through Defendants’ proposal.

        80.      Defendants’ counsel did not provide a substantive response to SCIEX’s revised

proposal for weeks. Indeed, after SCIEX provided the revised proposed search terms on May 6,

2019, and after following up over a week later on May 14, 2019, counsel for Defendants responded

on May 15, 2019 that he was scheduled to speak with ZefSci the following day and would respond

thereafter.

        81.      Nonetheless, counsel for SCIEX was required to follow up again on May 23, 2019,

more than a week after counsel for Defendants’ email.

        82.      Counsel for Defendants finally replied to SCIEX’s counsel on May 29, 2019 – more

than three weeks after SCIEX had sent its revised proposed search terms – suggesting that the

parties discuss the same on a call the following morning.




                                                  19
               Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 20 of 35



       83.       Despite the parties’ discussion regarding the necessity of search terms, Defendants

continued to delay for several weeks. Indeed, counsel for SCIEX followed up with counsel for

Defendants on June 5, June 20, and July 2, expressing SCIEX’s frustration with the delay.

                           Defendants Abruptly Abandon the Protocol

       84.       Finally, on July 2, 2019, Defendants’ counsel responded substantively to SCIEX’s

repeated requests. However, rather than agreeing to SCIEX’s significantly limited proposed

search terms (or making some counterproposal as to search terms), counsel for Defendants

proposed instead that the parties “me[e]t directly to discuss the matter and come to a final

resolution.”

       85.       In response, counsel for SCIEX noted that without completing the Protocol – which

the parties had negotiated together and agreed to over five months prior – SCIEX would not agree

to a sit-down meeting with Defendants.

       86.       However, Defendants continued to refuse to complete the Protocol, and

notwithstanding SCIEX’s previously stated refusal to have a sit-down meeting prior to completion

of the Protocol, Defendants’ counsel again requested that the parties “wait on the protocol” until

an in-person meeting took place.

       87.       On August 2, 2019, SCIEX responded through counsel, reiterating that SCIEX

would not consider a meeting until the results of the Protocol were shared, and until ZefSci

accounted for the presence of SCIEX data on ZefSci’s network.             Because of Defendants’

stonewalling on completion of the Protocol, SCIEX became even more concerned, and not only

reiterated its demand that Defendants complete the Protocol, but demanded that ZefSci agree,

among other things, to (1) suspend Haddad until the completion of the Protocol; (2) describe any

steps taken to preserve relevant data and to investigate whether Haddad had used, transmitted, or




                                                 20
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 21 of 35



shared SCIEX information with ZefSci; and (3) accept SCIEX’s proposal regarding search terms.

A true and accurate copy of this correspondence is attached hereto as Exhibit M.

        88.     Defendants failed to respond substantively for two weeks. First, Defendants’

counsel emailed on August 7, 2019 that he would speak with Defendants the following day and

have a response thereafter.      Defendants’ counsel then emailed again on August 9, 2019,

representing that he had spoken with his client and was planning to have a response by August 12,

2019.

        89.     On August 13, 2019, after hearing nothing from Defendants’ counsel, SCIEX’s

counsel again requested an update. In response, Defendants’ counsel emailed that he would have

a response by August 16, 2019.

        90.     Finally, on August 16, 2019, ZefSci provided its response through counsel, a true

and accurate copy of which is attached as Exhibit N. In this response, ZefSci largely rebuffed each

of SCIEX’s demands, again insisting on an in-person meeting in lieu of consummation of the

parties’ jointly negotiated Protocol.

        91.     Counsel for SCIEX informed Defendants’ counsel that the August 16, 2019

response was wholly inadequate. Counsel for the parties then spoke by phone on August 20, 2019,

in an attempt to resolve their differences, during which call SCIEX’s counsel reiterated its

concerns. In response, Defendants’ counsel indicated he was scheduled to speak with ZefSci that

afternoon.

        92.     The following day, Defendants’ counsel represented that he hoped to have a further

response by the next day, August 22, 2019.

        93.     Defendants’ counsel spoke with SCIEX’s counsel on August 22, 2019 by

telephone, and proposed (among other things) mediation in lieu of completion of the Protocol.




                                                21
             Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 22 of 35



SCIEX’s counsel indicated that Defendants’ proposal was too vague, and requested a written

proposal from Defendants. Counsel for Defendants agree to provide the same by August 23, 2019.

       94.      Despite Defendants’ counsel’s agreement to put Defendants’ specific proposal in

writing by August 23, 2019, no such proposal was provided. SCIEX’s counsel reached out again

on August 26, 2019, and Defendants’ counsel responded, promising a letter that same day.

       95.      Defendants – yet again – failed to provide a written proposal to SCIEX on August

26, 2019, as promised.

       96.      Instead, Defendants finally responded on August 28, 2019. To SCIEX’s dismay,

Defendants’ August 28, 2019 correspondence was deficient in several ways, including:

             a. Defendants had yet again failed to counter-propose search terms, and instead

                appeared to confirm that they were abandoning the Protocol, which requires the

                parties to agree to search terms to be executed on the Electronic Sources;

             b. Defendants offered to have Haddad certify that he had not used, disclosed, or

                transferred SCIEX data to ZefSci systems, but failed to agree to provide a similar

                certification from ZefSci that it was not in possession of SCIEX data; and

             c. Defendants again refused to provide any details as to ZefSci’s alleged investigation

                of Haddad’s conduct, instead merely stating that “ZefSci confirms that the SCIEX

                data taken by Mr. Haddad has not been used by him in his work with ZefSci and

                was not copied off his laptop;” and

             d. Defendants failed to put Haddad on leave pending completion of the Protocol.

       97.      On August 30, 2019, counsel for SCIEX sent Defendants’ counsel correspondence

yet again laying out these concerns and demanding that Defendants, among other things, agree to

complete the Protocol.




                                                 22
               Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 23 of 35



        98.      Despite SCIEX’s insistence that Defendants provide a proposal in writing,

Defendants continued to refuse to do so. After several attempts to connect by phone, the parties’

counsel finally connected on September 5, 2019, during which call counsel for Defendants

represented that he expected to provide a “detailed” response the following day, September 6,

2019.

        99.      Instead, Defendants’ counsel merely left a voicemail late in the day on September

6, indicating that Defendants’ written response would not be ready until the following Monday,

September 9, 2019.

        100.     Finally, on September 9, 2019, Defendants’ counsel sent a written response, a copy

of which is attached hereto as Exhibit O.

        101.     To SCIEX’s disappointment, this correspondence was again inadequate, and indeed

contained a number of misstatements and evasive responses.

        102.     By way of example only:

              a. Defendants’ counsel stated that Defendants had retained a forensic consultant,

                 Mike Kunkel (“Kunkel”) to “confirm” that Haddad had not uploaded any files

                 through ZefSci’s “single point of entry” to share files. Not only is it highly suspect

                 that ZefSci would have no shared network spaces, and that Haddad would not have

                 uploaded any files to ZefSci’s systems over the span of five months, but Kunkel

                 only reviewed Haddad’s account from October 1, 2018 on, ignoring whether he

                 might have uploaded files prior to that date. Notably, Kunkel did not confirm that

                 the Citrix ShareFile service was the only method to share files between ZefSci

                 employees.




                                                  23
Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 24 of 35



b. Indeed, conspicuously absent from Defendants’ correspondence was any indication

   that they had conducted a review of Haddad’s email account to see if he had shared

   SCIEX data that way.

c. Moreover, Defendants’ correspondence misconstrued - perhaps intentionally - the

   timeline of events, falsely suggesting that SCIEX was aware on the dates that

   Haddad unlawfully transferred SCIEX information of such conduct, but chose to

   delay in a nefarious plot to “meddle in ZefSci’s internal workings and gain

   information about a competitor under the guise of protecting its own information.”

   To the contrary, SCIEX was not aware of Haddad’s unlawful conduct until after it

   received the results of its forensic examination, after such conduct (and after

   Haddad’s termination).

d. Defendants also falsely claimed that “knowing that Mr. Haddad was resigning to

   go work for a competitor, SCIEX apparently either did not take any affirmative

   steps to protect its asserted confidential information or assure itself that Mr. Haddad

   had abided by his confidentiality obligations before or concurrent with his

   departure.” Nothing could be further from the truth. As noted above, while Haddad

   had indicated on September 20, 2018 that his intended last day would be October

   4, 2018, SCIEX promptly terminated his access to its systems and terminated his

   employment within hours. It then undertook a forensic examination of his SCIEX

   computer, and once faced with the results, sought assurances from Haddad and

   ZefSci - assurances which never came.

e. As evidence of its “good faith,” ZefSci touted the fact that it “entered into the search

   protocol” - which it has notably refused to consummate.




                                      24
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 25 of 35



            f. Additionally, despite ZefSci’s claim that it “offered to provide reasonable

                certifications under oath,” it had never previously offered such certifications on

                ZefSci’s behalf, nor had it ever provided even a shred of detail to support its

                “confirmation” that Haddad had not uploaded SCIEX information.

       103.     On information and belief, Defendants’ steadfast refusal to continue with the

Protocol is due to Defendants’ knowledge that such an examination will reveal their unlawful

misdeeds.

                                  Irreparable Harm to SCIEX

       104.     To date, Defendants’ conduct has caused SCIEX significant damage. To wit,

SCIEX has spent thousands on the forensic examinations described herein, and has lost hundreds

of thousands of dollars in customer revenue from key customers that have moved their business to

ZefSci following Haddad’s resignation. On information and belief, such customers have been

convinced to terminate their relationship with SCIEX through Defendants’ misuse of SCIEX’s

information.

       105.     However, in addition to the foregoing, by violating the Agreement, Haddad is

continuing to harm SCIEX’s legitimate business interests by using misappropriated SCIEX

confidential information, on information and belief, for ZefSci’s benefit.

       106.     Additionally, on information and belief, ZefSci has knowingly benefitted from

Haddad’s misappropriation, and has aided, encouraged, or directed said misappropriation.

       107.     SCIEX’s trade secrets, confidential information, and goodwill are therefore at risk

because Defendants are refusing to return SCIEX property, and are further refusing to cooperate

with SCIEX’s attempts to discover how its information has been misused.

       108.     SCIEX has no adequate remedy at law, and unless injunctive relief is granted,

SCIEX will continue to be irreparably harmed by Haddad’s breach of the Agreement and


                                                25
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 26 of 35



Defendants’ use of SCIEX’s confidential information in a manner that is not fully compensable by

money damages. Injunctive relief is appropriate considering SCIEX’s significant interest in its

trade secrets and confidential information.

       109.      SCIEX’s customer relationships and goodwill are also threatened with irreparable

harm if Defendants are permitted to misuse SCIEX’s information.

       110.      The harm to SCIEX’s confidential information and customer relationships is

neither knowable nor easily calculable in terms of monetary damages. Thus, SCIEX needs

injunctive relief: (1) prohibiting Defendants from using SCIEX confidential information; (2)

prohibiting Defendants from soliciting or performing work for SCIEX customers; and (3) requiring

Defendants to submit to a full forensic examination and remediation effort.

                                            COUNT I
                              (Breach of Contract - Against Haddad)

       111.      SCIEX incorporates by reference the foregoing allegations of the Complaint as

though fully stated herein.

       112.      The Agreement is a valid and enforceable contract.

       113.      SCIEX has performed all material obligations required of it under the Agreement.

       114.      Haddad breached, and continues to breach, Sections 1 and 2 of the Agreement by

failing to return SCIEX confidential information and, upon information and belief, using such

information for his own benefit and for the benefit of his new employer, ZefSci.

       115.      The post-termination covenant in the Agreement prohibiting Haddad from using or

disclosing SCIEX’s confidential information is reasonable and necessary to protect SCIEX’s

legitimate business interests in its confidential information, goodwill, and longstanding customer

relationships.




                                                26
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 27 of 35



       116.     As a direct and proximate result of Haddad’s breaches of the Agreement, SCIEX

has been harmed and continues to be harmed. Specifically, SCIEX’s confidential information and

trade secrets, as well as its customer relationships and goodwill, are threatened with irreparable

harm by Haddad’s conduct.

       117.     SCIEX has been harmed, and continues to be harmed, by Haddad using SCIEX’s

confidential information and trade secrets to compete with SCIEX.

       118.     SCIEX seeks compensatory damages and injunctive relief that requires Haddad to

stop using SCIEX confidential information and immediately return all SCIEX confidential

information to SCIEX.

                                          COUNT II
              (Tortious Interference With Contractual Relations - Against ZefSci)

       119.     SCIEX incorporates by reference the foregoing allegations of the Complaint as

though fully stated herein.

       120.     ZefSci knew, or should have known, of the existence of the Agreement between

SCIEX and Haddad.

       121.     Haddad has breached the Agreement.

       122.     Upon information and belief, ZefSci intentionally, and with improper motive or

means, interfered with the Agreement by aiding, directing, and/or encouraging Haddad to breach

the Agreement, in an effort to obtain and use SCIEX’s confidential information for ZefSci’s own

benefit.

       123.     As a direct and proximate result of ZefSci’s conduct as alleged herein, SCIEX has

been harmed, and continues to be harmed.




                                               27
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 28 of 35



       124.     SCIEX seeks compensatory damages and injunctive relief that requires ZefSci to

stop using SCIEX confidential information and immediately return all SCIEX confidential

information to SCIEX.

                                      COUNT III
  (Violation of the Federal Defend Trade Secrets Act, 18 U.S.C. §§ 1832, et seq. - Against
                                    Both Defendants)

       125.     SCIEX incorporates by reference the foregoing allegations of the Complaint as

though fully stated herein.

       126.     During the course of his relationship with SCIEX, Haddad was provided access to

substantial amounts of SCIEX confidential information.

       127.     SCIEX confidential information is not available to the general public and is closely

guarded by SCIEX. SCIEX keeps such information strictly confidential in order to maintain a

competitive advantage over competitors.

       128.     SCIEX’s confidential information, including the information identified herein, is

considered a “trade secret” under the Defend Trade Secrets Act, 18 U.S.C. § 1832, et seq.

(“DTSA”), because the information is not generally known outside of SCIEX’s business, SCIEX

has taken reasonable measures to guard the secrecy of the information, the information is of great

value to SCIEX and its competitors, SCIEX invested significant amounts of time and money in

developing the information, the information cannot easily be acquired or duplicated by others, and

because SCIEX continuously uses the information in its business.

       129.     The economic value of the SCIEX trade secrets/confidential information Haddad

had access to under his SCIEX Agreement is several millions of dollars.

       130.     Haddad misappropriated SCIEX’s trade secret information by improperly

downloading the same for no valid business reason and despite knowing that he was not authorized




                                                 28
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 29 of 35



to retain the same, and subsequently transferring the information to multiple USB devices, shortly

before he resigned from SCIEX to join ZefSci, a direct competitor.

       131.     Haddad then connected the USB devices containing confidential SCIEX

information to his ZefSci computer.

       132.     ZefSci aided, encouraged, and/or directed Haddad to misappropriate SCIEX’s trade

secret information, in order to obtain an unfair competitive advantage over SCIEX.

       133.     ZefSci acquired SCIEX’s trade secret information from Haddad despite knowing

that said information was obtained by Haddad through improper means.

       134.     Despite their initial agreement to participate in a forensic examination intended to

locate SCIEX’s information, Defendants have since refused to proceed with the Protocol, in an

apparent attempt to avoid discovery of their misconduct.

       135.     Unless restrained, Defendants will use, divulge, and/or otherwise misappropriate

SCIEX confidential information. Indeed, upon information and belief, Defendants have used and

continue to use SCIEX confidential information and trade secrets to compete with SCIEX.

       136.     SCIEX requests an order enjoining Defendants from using any SCIEX confidential

information, and from disclosing SCIEX confidential information to anyone not authorized to

receive the confidential information.

       137.     SCIEX also requests an order requiring Defendants to return any and all SCIEX

confidential information to SCIEX.

       138.     Finally, Defendants’ misappropriation of SCIEX confidential information has been

willful and malicious, and SCIEX has incurred significant damages as a result of this

misappropriation of SCIEX confidential information.

       139.     Defendants’ actions have damaged SCIEX’s legitimate business interests.




                                                 29
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 30 of 35



       140.     SCIEX is therefore entitled to compensatory and exemplary damages in an amount

to be proven at trial, as well as reasonable attorneys’ fees. SCIEX also seeks injunctive relief that

requires Defendants to stop using SCIEX confidential information and immediately return all

SCIEX confidential information to SCIEX.

                                         COUNT IV
 (Violation of the Massachusetts Trade Secrets Act, Mass. Gen. Laws c. 93 §§ 42 and 42A
            (Inserted by St. 1967, c. 817) and Common Law Misappropriation -
                                 Against Both Defendants)

       141.     SCIEX incorporates by reference the foregoing allegations of the Complaint as

though fully stated herein.

       142.     During the course of his relationship with SCIEX, Haddad was provided access to

substantial amounts of SCIEX confidential information.

       143.     SCIEX confidential information is not available to the general public and is closely

guarded by SCIEX. SCIEX keeps such information strictly confidential in order to maintain a

competitive advantage over competitors.

       144.     SCIEX’s confidential information, including the information identified herein, is

considered a “trade secret” under the Massachusetts Trade Secrets Act, because the information

provides SCIEX economic advantage from not being generally known outside of SCIEX’s

business, is not readily ascertainable by proper means, and because SCIEX has taken reasonable

measures to guard the secrecy of the information.

       145.     Defendants misappropriated, exploited, and misused SCIEX’s trade secrets and/or

confidential and proprietary information to benefit themselves, in their own self-interest and to

compete unfairly against SCIEX.




                                                 30
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 31 of 35



       146.     The disclosure and use of such information by the Defendants constitutes a

misappropriation of trade secrets and/or confidential and proprietary business information in

violation of M.G.L. c. 93, §§ 42 and 42A, and common law.

       147.     Upon information and belief, ZefSci knowingly benefited from Haddad’s

misappropriation of SCIEX’s trade secrets.

       148.     As a result of the Defendants’ wrongdoings, SCIEX has suffered monetary

damages and has suffered substantial and irreparable injury and is threatened with further

substantial and irreparable injury due to the loss and use by the Defendants of its trade secrets

and/or confidential information, for which there is no adequate remedy at law to compensate.

       149.     By reason of the foregoing, SCIEX requires injunctive relief. Unless injunctive

relief is granted, SCIEX will be irreparably harmed in a manner not fully compensable by money

damages. In addition, SCIEX has been damaged in an amount to be determined at trial.

                                         COUNT V
                    (Violation of Mass. Gen. Laws c. 93A - Against ZefSci)

       150.     SCIEX incorporates by reference the foregoing allegations of the Complaint as

though fully stated herein.

       151.     SCIEX is a “person” and engages in “trade or commerce” within the meaning of

Mass. Gen. Laws c. 93A, § 1. ZefSci is a “person” and engages in “trade or commerce” within

the meaning of M.G.L. c. 93A, § 1.

       152.     The conduct constituting violations of M.G.L. c. 93A occurred primarily and

substantially in Massachusetts.

       153.     ZefSci’s activities as set forth above constitute willful and knowing violations of

M.G.L. c. 93A, §§ 2 and 11.




                                                 31
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 32 of 35



       154.     Specifically, upon information and belief, ZefSci misappropriated SCIEX’s trade

secret information. ZefSci also improperly delayed and refused to cooperate under the jointly

negotiated and executed Protocol.

       155.     As a result of ZefSci’s violations of M.G.L. c. 93A, §§ 2 and 11, SCIEX has

suffered monetary damages and has suffered substantial and irreparable injury and is threatened

with further substantial and irreparable harm, for which there is no adequate remedy at law to

compensate.

       156.     By reason of the foregoing, SCIEX requires injunctive relief. Unless injunctive

relief is granted, SCIEX will be irreparably harmed in a manner not fully compensable by money

damages. In addition, SCIEX has been damaged in an amount to be determined at trial.

                                         COUNT VI
                        (Breach of Contract - Against Both Defendants)

       157.     SCIEX incorporates by reference the foregoing allegations of the Complaint as

though fully stated herein.

       158.     The Protocol is a valid and enforceable contract.

       159.     SCIEX has performed all material obligations required of it under the Protocol.

       160.     Defendants breached, and continue to breach, the Protocol by refusing to proceed

with the terms thereof, including agreeing to search terms to be applied to the Electronic Sources.

       161.     As a direct and proximate result of Defendants’ breaches of the Protocol, SCIEX

has been harmed and continues to be harmed. Specifically, SCIEX’s confidential information and

trade secrets, as well as its customer relationships and goodwill, are threatened with irreparable

harm by Defendants’ refusal to complete the Protocol as promised.




                                                32
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 33 of 35



       162.     SCIEX has been harmed, and continues to be harmed, by Defendants’ refusal to

proceed with the Protocol, as it is unable to determine the extent to which the Defendants have

misused SCIEX’s information.

       163.     SCIEX seeks compensatory damages and injunctive relief that requires Defendants

to submit to a full forensic protocol.

                                     COUNT VII
 (Breach of Implied Covenant of Good Faith and Fair Dealing - Against Both Defendants)

       164.     SCIEX incorporates by reference the foregoing allegations of the Complaint as

though fully stated herein.

       165.     Implied in the Protocol is a duty of good faith and fair dealing.

       166.     Defendants owes SCIEX a duty of good faith and fair dealing in carrying out their

obligations under the Protocol.

       167.     By refusing to comply with the terms of the Protocol, and by repeatedly delaying

completion of the same, Defendants have breached the covenant of good faith and fair dealing

implied in the Protocol.

       168.     Defendants’ breach of the implied covenant of good faith and fair dealing has

directly and proximately caused SCIEX to suffer damages, including but not limited to the costs

incurred in attempting to complete the Protocol and in pursuing this action.

       WHEREFORE, SCIEX respectfully requests that this Court:

       1.       Enter an injunction enjoining and restraining Defendants, and their agents,
                representatives, associates, employees, and all those acting in concert or
                participation with them, from using any SCIEX confidential information for their
                own benefit and from disclosing SCIEX confidential information to anyone not
                authorized to receive the information;

       2.       Enter an order requiring Defendants to submit to a full forensic examination of
                Haddad’s electronic devices and accounts (including both personal devices and
                accounts and those used in connection with his work for ZefSci) as well as certain
                ZefSci repositories, including but not limited to:


                                                 33
     Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 34 of 35



            a. Performing a search across Haddad’s ZefSci mailbox for: (1) the
               filenames of any file located on either USB device, (2) any files that match
               the SHA-1 hash values for any of the files located on either USB device,
               and (3) the keywords proposed by SCIEX in May of 2019;

            b. Performing a search across the entire ZefSci network shares and cloud-
               based storage platforms to which Haddad had access for: (1) the filenames
               of any file located on either USB device, (2) any files that match the SHA-
               1 hash values for any of the files located on either USB device, and (3)
               the keywords proposed by SCIEX in May of 2019;

            c. Performing a search across Haddad’s personal email account for: (1) the
               filenames of any file located on either USB device, (2) any files that match
               the SHA-1 hash values for any of the files located on either USB device,
               and (3) the keywords proposed by SCIEX in May of 2019;

            d. Performing a search across Haddad’s personal email account for any
               emails received from his SCIEX email account, and if such emails are
               identified, performing further analysis to determine whether those emails
               and any corresponding attachments were forwarded to other recipients;

3.     Enter an order, during the pendency of this action and for a reasonable time
       thereafter, prohibiting Defendants from soliciting SCIEX customers with whom
       Haddad worked or had material contact or about whom he learned confidential
       information while a SCIEX employee;

4.     Enter an order requiring Defendants to submit to expedited discovery;

5.     Enter judgment against Defendants for compensatory damages in an amount to be
       determined at trial;

6.     Award SCIEX the costs and expenses, including reasonable attorneys’ fees, SCIEX
       incurs as a result of Defendants’ misappropriation of SCIEX’s information and
       ZefSci’s violation of Chapter 93A;

7.     Award SCIEX treble damages pursuant to Chapter 93A; and

8.     Award SCIEX such other relief as the Court may deem just and proper.



                         JURY TRIAL DEMANDED




                                       34
              Case 1:19-cv-12030 Document 1 Filed 09/27/19 Page 35 of 35



                                        Respectfully submitted,

                                        AB SCIEX, LLC, D/B/A SCIEX,

                                        By its attorneys,

                                          /s/ Dawn Mertineit
                                        Katherine E. Perrelli (BBO #549820)
                                         kperrelli@seyfarth.com
                                        Dawn Mertineit (BBO #669988)
                                         dmertineit@seyfarth.com
                                        Dallin R. Wilson (BBO #676662)
                                        drwilson@seyfarth.com
                                        SEYFARTH SHAW LLP
                                        Two Seaport Lane, Suite 300
                                        Boston, Massachusetts 02210
                                        Tel: (617) 946-4800

Dated: September 27, 2019




                                          35
59350386v.1
